PER CURIAM.
REVERSED. We agree with appellants that the trial court erred in dismissing their tort action on the grounds that they had failed to join an indispensable party, an alleged additional tortfeasor. See Dulman v. Seaboard Coast Line R.R., Co., 308 So.2d 53 (Fla. 4th DCA 1975); Fincher Motor Sales, Inc. v. Lakin, 156 So.2d 672 (Fla. 3d DCA 1963). Under these cases an injured party has the discretion to determine and sue those potential tortfeasors who may be jointly or severally liable for that party’s injuries.
ANSTEAD, POLEN and FARMER, JJ., concur.